Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-23, 25-35, and 37, and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a third layer of two-dimensional antimonene having a thickness equal to or smaller than 8 angstroms between the gate structure and the channel region and abutting the first two- dimensional material of the channel region” as recited in claim 17, “a third layer of two-dimensional antimonene abutting the second layer of two- dimensional antimonene” as recited in claim 21, and “a third layer of the second two-dimensional material over the first layer of the first two- dimensional material and laterally abutting the second layer of the second two-dimensional material, the third layer being thinner than the second layer” as recited in claim 31.
	Claims 18-20, 22, 23, 25-30, 32-35, 37, and 39 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 17, 21, and 31, the closest prior art taught was Kim et al. (Pub No. US 2018/0129043 A1, hereinafter Kim) and teaches everything of claims 17, 21, and 31 except for “a third layer of two-dimensional antimonene having a thickness equal to or smaller than 8 angstroms between the gate structure and the channel region and abutting the first two- dimensional material of the channel region” as recited in claim 17, “a third layer of two-dimensional antimonene abutting the second layer of two- dimensional antimonene” as recited in claim 21, and “a third layer of the second two-dimensional material over the first layer of the first two- dimensional material and laterally abutting the second layer of the second two-dimensional material, the third layer being thinner than the second layer” as recited in claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML